[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
This is an action to recover sums allegedly due the plaintiff in connection with his retirement as an employee of the State of Connecticut, brought pursuant to permission to sue the state granted by the claims commissioner on October 16, 1991.
The state moves to dismiss the complaint claiming this court does not have subject matter jurisdiction, because the claims commissioner had no jurisdiction to grant permission to sue since this case involves "claims for the periodic payment of disability, pension, retirement or other employment benefits" excepted from the jurisdiction of the claims commissioner under Sec. 4-142(1) C.G.S.
Plaintiff's claims include payments for accumulated vacation and sick leave and corrected longevity payments. Further, plaintiff alleges that he relied on representations made by representatives of the State Retirement Board, which turned out to be inaccurate, in making his decision to retire.
The claims commissioner, after a hearing, found that plaintiff had "just cause" to grant plaintiff permission to sue the state.
Sec. 4-160 C.G.S. provides:
"When the claims commissioner deems it just and equitable, he may authorize suit against the state on any claim which, in his opinion, presents an issue of law or fact under which the state, were it a private person could be liable.
We believe that plaintiff's claims are sufficiently broad and contain sufficient elements of recognizable torts, that the claims commissioner was justified in finding "just cause" under the statute and, by implication, concluding that plaintiff's claims were not excepted from his jurisdiction by the language of Sec. 4-442(1) C.G.S. CT Page 5044
Motion to Dismiss denied.
WAGNER, J.